lN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

DAVID MEYERS,

v * Civil Action No. CCB-18-3353
ACTING COMi\/HSSIONER `NANCY *

BERRYHILL,
sECRETARY oF HEALTH AND *

HUMAN sERviCEs,
U. s. MAGISTRATE IUDGE *

STEPI-IANIE GALLAGHER,
U.S. DISTRICT IUDGE *

ELLEN HoLLANDER,
CLERK oF CoURT FELICIA CANNON, *
DEPUTY CLERKS

=l~’
=l= =k =I<
MEMORANDUM oPINIoN

 

This is self-represented litigant David Meyers’s third action in this court challenging the
denial of his Social Security Benefits. See Meyers v. Commissioner, Social Security
Admim`stration, Civil Case No. ELH-18-00129 U). Md. 2018); Meyers v. U.S. District Cow'f,
Bal!l'more Division, et al., ELH-]8-2918 (D. Md. 20]8). Meyers, who is an inmate at Red Onion
State Prison in Virginia, filed this case on October 22, 2018 on a preprinted form on Which he
indicates the case is filed pursuant to 28 U.S.C. § 1331 (f`ederal question jurisdiction). He later
filed a “Motion to Amend Error” indicating his intention to file this action pursuant to 42 U.S.C.
§1983.1 (ECF Nos. 1, 5.) Recognizing that Meyers is a self-represented plaintiff`, the court will
grant the motion as a request to construe his claims under Biverzs v. Six Urrknown Fed. Agents,

403 U.S. 388 (1971) (establishing a cause of action against federal officials for the violation of

 

1 In filing this case, Meyers seems to intend to pursue a hybrid action for damages for alleged civil rights violations
and mandamus relief '

 

federal constitutional rights).2 Additionally, Meyers has filed a Motion f`or Appointment of
Counsel (ECF No. 3) and a Motion f`or Injunctive Relief` (ECF No. 4).

Meyers filed this Complaint with a Motion f`or Leave to Proceed in Forma Pauperis.
(ECF No. 2.) The in forma pauperis statute limits the ability of prisoners to file civil actions
without prepayment of filing f`ees. McLean v. United Slales, 566 F.3d 391, 393 (4th Cir. 2009).
The statute contains a “three strikes” rule, codified at 28 U.S.C. § l915(g), which provides:

In_ no event shall a prisoner bring a civil action or appeal a judgment in a civil

action or proceeding under this section if` the prisoner has, on 3 or more prior

occasions, while incarcerated or detained in any facility, brought an action or

appeal in a court of the United States that was dismissed on the grounds that it is
frivolous, malicious, or fails to state a claim upon which relief may be granted,

unless the prisoner is under imminent danger of` serious physical injury.

28 U.S.C. § 1915(g).`Thus, “[w]hen a prisoner has previously filed at least three actions\or
appeals that were dismissed on the grounds that they were frivolous, malicious, or failed to state
a claim upon which relief may be granted, the Act’s ‘three strikes’ provision requires that the
prisoner demonstrate imminent danger of` serious physical injury in order to proceed without
prepayment of` fees.” McLean, 566 F.3d at 393-94 (citing 28 U.S.C. § 1915(g)).

The court takes notice that Meyers has received three or more strikes. See Meyerjs v.
United Stares District Court, No. 2:07-cv-00363 (E.D. Va. Nov. 1, 2007); Meyers v. City of
Perersburg, No. 2103-cv-00248 (E_D. Va. Apr. 11, 2003)', Meyers v. Bass, No. 2:95-cv-00774
(E.D. Va. Aug. 15, 1995). See also Meyers v. Virg'im'a Srate Bar, No_ 08-6849 (4th Cir. July 10,

2008) (unpublished) (finding that the three listed dismissals are strikes under § 1915(g) and

 

2 To state a claim under 42 U.S. § 1983, a plaintiff must allege the violation of a right secured by the Constitution
and laws of the United States, and show that the alleged deprivation was committed by a person acting under color
of state law. West v. Atkins, 487 U.S. 42, 48.(1988). Federal officials Cannot be sued under § 1983, because they do
not act under color of state law. Harlow v. Fitzgerald, 457 U.S. 800, 814-20 & n.30 (1982). A Bivens claim is the
federal analogue to a claim brought against state officials under 42 U.S.C. § 1983. Hartmwr v. Moore, 547 U.S. 250,
254 n.2 (2006). Therefore, case law that applies to §1983.claims may also apply to claims presented pursuant to
' Bivens. Mat!hews v. St¢[livan, 2014 WL 2206853 at * 3 n.3 (D. Md. May 23, 2014) (citing Farmcr v. Bremmn, 511
U.S. 825 (1994) (applying § 1983 law in Bivens action)).

2

 

 

denying Meyers’s motion to proceed without prepayment of appeal fees on that ground). Meyers
may proceed in this case only if he pays the $400 civil filing`fee or shows he is in imminent
danger of serious physical injury.3 Permitting Meyers to pay the filing fee or otherwise amend
his filings, however, would only delay resolution of this case. For reasons below, this case will
be dismissed with prejudice for failure to state a claim.
BACKGROUND

On January 12, 2018, Meyers, who is incarcerated at Red Onion State Prison in Virginia,
filed an action pursuant to sections 205(g) and 1631(c)(3) of the Social Security Act, as
amended, 42 U.S.C. §§ 405(g); § 13 83(0)(3), for review of a final decision of the Comrnissioner
of the Social Security Administration (“the Commissioner”) which denied his application for
Supplemental Security Income (“SSI”) payments Judge Ellen L. Hollander referred the matter
to Magistrate Judge Stephanie Gallagher for a report and recommendation pursuant to 28 U.S.C.
§ 636(b)(1)(B) and Local Rule 301 .S(b). Magistrate Judge Gallagher issued a Report and
Recommendations on September 11, 2018, to which Meyers filed objections See Meyers v.
Commissioner, Social Security Adminisrrarion, Civil Case No. ELH-18-00129 (D. Md. 2018).

On October 17, 2018, Judge Hollander adopted Magistrate Judge Stephanie Gallagher’s
Report and Recommendations- and affirmed the Social Security Administration’s (SSA) denial of
Meyers’s claim for benefits, after conducting a de novo review of those portions of the Report
and Recommendations to which objections had been made. Judge Hollander concluded that the
objections lacked merit and concurred with Judge Gallagher’s assessment that this court lacked

jurisdiction to consider Meyers’s claims. Id. at 1.

 

3 This court does not have jurisdiction to consider Meyers’s claims in his Motion for Injunctive Relief and Motion to
Amend concerning his current prison housing assignments and mental health care at Red Onion State Prison. He
may pursue these concerns through the prison administrative remedy process and through the appropriate courts.

3

 

On October 30, 2018, Meyers appealed this decision to the United States Court of
Appeals for the Fourth Circuit. Meyers v. Commissioner of Social LS"ecnriry Adnzi)zistz'atiorz, CA4
No. 18-2312.

In his second related case, Meyers v. U.S. Districr Courr, Balrfmore Division, et al., ELH-
18-2918 (D. Md. 2018), Meyers sought mandamus relief to-compel the SSA to recalculate the
back payments he alleged were owed to him and requested a hearing on his “appeal” from
determinations by- Acting Commissioner Nancy Berryhill and Magistrate Judge Gallagher
denying him SSA benefits he alleges were owed to him for a period before his incarceration
Judge Hollander denied the petition for mandamus relief on October 9, 2018. On October 30,
2018, Meyers appealed this decision to the United States Court of Appeals for the Fourth Circuit.
Meyers v. US. Distrr'ct Court, Baltimore Dr'w'sion, et al., ELH-18-2918 (D. Md. 2018), ECF No.
5.

DISCUSSION

Meyers claims: 1) the Commissioner discriminated against him and denied him due
process by denying him benefits in January 1997 without providing him a disability hearing or
mental health examination; 2) the Commissioner and Secretary of the Department of Health and
Human Services improperly denied his benefits for the period between 1997 and 2011; and 3)
Felicia Cannon, the Clerk of Court, filed his complaint as a writ of mandamus; “which Judge
l Ellen Hollander and Judge Stephanie Gallagher dismissed with fraud upon the court_" (ECF No_
1 at 1.) As relief he requests back payments of his benefits, $500,000 damages for mental
anguish and denial of mental health services, $2,000,000 for compensatory damages, and for the

court to compel a mental health evaluation (Id.)

 

Meyers’s first two claims reprise those he presented in Meyers v. Commissioner, LS‘_olcial
Security Admfnz'stration, Civil Case No. ELH-18-0129. In that case, Meyers alleged that his
constitutional right to due process was violated when the Administrative Law Judge failed to
reopen the p_rior Title XVI"“application he filed on January 3, 1997. Meyers had alleged a
violation of his “federal constitutional privilege right to subpoena duces tecum of records from
his 1997 filing” because he was not given a disability investigation or allowed to appeal. Id. at
ECF Nos. 25, 26.

The court found that it lacked jurisdiction to consider this argument Further, the court
determined that even if this argument were construed liberally to constitute a constitutional due
process argument, an agency’s decision not. to reopen a prior, final benefits decision is
discretionary and does not constitute a final decision of the Secretary that is subject to judicial
review. Califano v. Sanders, 430 U.S. 99, 107-09 (1977). Although the court found ample
support in the record that Meyers has suffered various mental health conditions since 2005, there
was no evidence that he was incompetent when he filed for SSI. Meyers v. Commissioner, Social
Security Admz`nistration, Civil Case No. ELH-18-0129, ECF No. 27 at 5. Absent evidence
indicating that Meyers was incompetent at the time he filed his 1997 benefits claim, the court
concluded that it had no jurisdiction to review the ALJ’s finding because it was not a final
decision subject to judicial review nor did it fall within the constitutional exception Id.
Meyers’s summary claims provide no basis for this court to reconsider his due process claim, nor

is a §1983 action the appropriate legal avenue for reconsideration of the prior judge’s decision5

 

4 Social Security Disability Title XVI Benefits, also known as Supplemental Security Income (SSI), include benefit
payments made to the blind, the elderly, and completely disabled individuals who have a demonstrated financial
need 42 U. S. C. §§1381 et seq.

5Meyers has not alleged facts to support his claim that the defendants` 1n fact were biased against him. Nor do their
actions suggest they acted with discriminatory animus.

I. Claims Against the Secretary and Acting Commissioner

Liability in aBivens action is premised on each defendant's personal conduct in carrying
out constitutional violations Tmrlock v. Freeh, 275 F.3d 391, 402 (4th Cir. 2001). A Bivens
action may not be based on the theory of respondeat sniperior;6 See, e.g., Ashcroft v. Iqbal, 556
v¢U.S. 662, 676 (2009); Danser v. Slonsber)y, 772 F.3d 34.0, 349 (4th Cir. 2014) (“[G]overnment
officials cannot be held liable in a Bivens case under a theory of respondeat superior for the
actions of their subordinates.”). Each government ofiicial is liable for only his or her own
misconduct Ashcrofr, 556 U.S. at 677; Trulock, 275 F.3d at 402.

Meyers’s conclusory allegations allege no personal involvement by either defendant to
predicate liability under Bivens 7 Tol the extent Meyers seeks injunctive relief, the remedy in a
Bivens action is money damages See Bivens, 403 U.S. at 395-97; see also Hall v. Clr'nton, 235
F.3d 202, 204 (4th Cir. 2000) (“A Bivens action is a judicially created damages remedy designed
to vindicate violations of constitutional rights by federal actors.”). Accordingly, Meyers fails to

state a claim against these defendants

 

6 Respondeat superior provides that an employer is liable in certain cases for the wrongful acts of his employee, and
a principal for those of his agent. See Blacks Law Dictiona);v (8th ed. 2004).

7 To the extent Meyers initially brought this action under 28 U.S.C. §1331, the Social Security Act precludes
actions against the United States, Commissioner of Social Security or any officer or employee to recover on any
claim arising under [the Act]. 42 U.S.C. § 405(11) (“No action against the United States, the Secretary, or any officer
or employee thereof shall be brought under sections 1331 or 1346 of Title 28 to recover on any claim arising under
this subchapter.”). This includes Federal Tort Claims Act claims arising out of the denial of disability benefits
Jm~)'ett v. United States, 874_F.2d 201, 205 (4th Cir.1989) (“Surely, if in creating the continuing disability review
program Congress did not include the right to seek monetary damages because of unconstitutional conduct,

Congress also did not intend to allow a claim under the Federal Tort Claims Act for ‘improper and wrongful‘
discontinuance of benefits.”).

lI. Claims against Judge Hollander and Magistrate Judge Gallagher
Meyers’s claims against Judge Hollander and Magistrate Judge Gallagher are not only

unsubstantiated but they are barred by the doctrine of judicial immunity Judges enjoy absolute
immunity from liability in damages for their judicial or adjudicatory acts Forrester v. White, 484
U.S. 219, 225-26 (1988); Imbler v. Pachtman, 424 U.S. 409, 419 (1976). Judic'ial immunity is an
absolute defense, not merely to liability or damages, but to suit under 42 U.S.C. § 1983.Mire1es
v. Waco, 502 U.S. 9, 11 (1991). 0nly two exceptions apply to judicial immunity: (l) “a judge is
not immune from liability for nonjudicial actions, i.e., actions not taken in the judge's judicial
capacity”; and (2) “a judge is not immune for actions, though judicial in nature, taken in the
complete absence of all jurisdiction.” Mireles, 502 U.S. at 11-12 (citations omitted). Meyers’s
attack on Judge Hollander’s and Magistrate Judge Gallagher’s decisions falls squarely within the
purview of their judicial functions Thus, Judges Hollander and Gallagher are entitled to
absolute immunity

l[I. Claims Against Felicia Cannon, Clerk of Court

Meyers next faults Felicia Cannon, Clerk of Court, for filing his complaint as a writ of
mandamus Although the caption of his filing lists Deputy Clerks as defendants, Meyers asserts
no claims against these unnamed individuals

Absolute quasi-judicial immunity extends to non-judicial officers “performing tasks

so integral or intertwined with the judicial process that those persons are considered

an arm of the judicial ofiicer who is immune.” Bush v. Rauch, 38 F.3d 842, 847 (6th

Cir. 1994). The basis for affording non-judicial officials absolute immunity is to

avoid the “danger that disappointed litigants, blocked by the doctrine of absolute

immunity from suing the judge directly [would] vent their wrath on clerks, court

reporters, and other judicial adjuncts.” Sindram v. Suda, 986 F.2d 1459, 1461 (D.C.

Cir. 1993) (alteration in original) (quoting Dellenbach v. Letsinger, 889 F.2d 755,

763 (7th Cir_‘ 1989)). Courts have therefore extended absolute immunity to protect,

among others, clerks `of court, law enforcement officers, and others who enforce

court orders See, _e.g., Foster v. Walsh, 864 F.2d 416, 417-18 (6th Cir. 1988)
(holding the clerk of court to be absolutely immune for issuing an erroneous warrant

7 pursuant to the court’s order); Hen)y v. Farmer City State chk, 808 F.2d 1228,
1238-39 (7th Cir. 1986) (“[Police ofiicers, sheriffs, and other court officers who act
in reliance on a facially valid court order are entitled to quasi-judicial immunity from
suit.”).
Okere v. High, 2016 WL 7405434, at *2 (D. Md. Dec. 22, 2016) (citing Kendrr`ck v. Cavanaugh,
2011 WL 2837910, at *4 (D. Md. July 14, 2011))', see also Horowitz v. Mason, 2016 WL
1536321, at *5 (D. Md. Apr. 15, 2016).

Meyers’s claim against the Clerk of Court and Deputy Clerks is based on their filing and
docketing of legal papers, a task integral to the judicial process Thus, this claim is barred by the
doctrine of quasi-judicial immunity Meyers’s claim is also factually incorrect His first case
was docketed as an appeal of the administrative denial of his claim for Social Security benefits
Meyers captioned his initial filing in his second case as a Petition for Writ of Mandamus

Lastly, to the extent Meyers is requesting mandamus relief in the present action, he may
obtain such relief only if he has a clear right to the relief sought and there is no other available
remedy fn re Braxton, 258 F.3d 250, 261 (4th Cir. 2001)', In re Firsr Feal Sov. & Locm Ass'n,
860 F.2d 135, 138 (4th Cir. 1988). For a writ of mandamus to issue against federal officials a
petitioner must show that he has the clear and indisputable legal right to the relief sought; the
official has a legal duty to do the particular act requested; the act requested is an official act or
duty; there are no other adequate means to attain the relief he seeks; and the issuance of the writ

will effect right and justice in the circumstances Kerr v. United States Dr'st. Court, 426 U.S. 394,

403 (1976). Meyers does not address or satisfy these requisites There are no grounds to award

mandamus relief.
IV. Motion for Injunctive Relief`
In light of the above, Meyers’s Motion for Injunctive Relief provides no grounds to order

back payment of benefits or rehearing of his claims by the SSA as he requests (ECF No. 4.) See

 

Wr`nter v. Nalural Res. Def Cozmcr'l, Inc., 555 U.S_ 7, 20 (2008); Di Biase v. SPX Corp., 872
F.3d 224, 229-30 (4th Cir. 2017) (requiring a party seeking a preliminary injunction to establish
(l) likelihood of success on the merits; (2) likelihood of suffering irreparable harm in the
absence of preliminary relief; (3) that the balance of equities tips in the party’s favor', and (4)
why the injunction is in the public interest). This motion will be denied
V. Motion for Appointment of Counsel

There is no absolute right to counsel in civil litigation 111 the civil context, a district court
need only ensure that a party’s rights under the Due Process clause of the Fourteenth
Amendment are not infringed It is within this court’s discretion to make the determination
whether counsel should be appointed on a case-by-case basis 28 U.S.C. § 1915(e)(1). Although
Meyers states that he suffers from mental illness, he has demonstrated the ability to articulate his
main arguments in this and previous cases in this court. This motion does not provide grounds to
warrant appointment and will be denied

CONCLUSION

For these reasons the court will dismiss this case with prejudice by separate order to

follow.

tt trafer t’. 65
Date Catherine C. Blake

United States Distn`ct Judge

 

